J. S06041/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
LLOYD T. REID,                            :         No. 1563 EDA 2018
                                          :
                           Appellant      :


                   Appeal from the PCRA Order, May 2, 2018,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0405461-1991


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:              FILED MARCH 06, 2019

        Lloyd T. Reid appeals pro se from the May 2, 2018 order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546, as untimely. After careful review, we affirm.

        Appellant was sentenced to an aggregate term of life imprisonment after

a jury found him guilty of first-degree murder1 and related offenses in

connection with the March 1991 shooting death of James Boswell.              On

March 7, 1996, a panel of this court affirmed appellant’s judgment of

sentence, and our supreme court denied allowance of appeal on July 21,

1997.2     See Commonwealth v. Reid, 678 A.2d 832 (Pa.Super. 1996)


1   18 Pa.C.S.A. § 2501.

2 We note that the PCRA court opinion incorrectly states that appellant did not
file a direct appeal in this matter. (See PCRA court opinion, 8/30/18 at 1.)
J. S06041/19

(unpublished memorandum), appeal denied, 698 A.2d 593 (Pa. 1997).

Appellant filed a pro se PCRA petition on August 23, 2012, and an amended

pro se PCRA petition on March 28, 2016.          David Rudenstein, Esq., was

appointed to represent appellant on October 5, 2017, but was subsequently

granted permission to withdraw pursuant to Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988) (en banc). Following the issuance of a Pa.R.Crim.P. 907(1)

notice on April 2, 2018, the PCRA court dismissed appellant’s petition without

a hearing on May 2, 2018. This timely appeal followed on May 17, 2018.

      All PCRA petitions, including second and subsequent petitions, must be

filed within one year of when a defendant’s judgment of sentence becomes

final. See 42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, the record reveals that appellant’s judgment of sentence became

final on October 19, 1997, 90 days after the Pennsylvania Supreme Court

denied allowance of appeal and the deadline for filing a petition for writ of

certiorari in the United States Supreme Court expired. Accordingly, appellant

had until October 19, 1998, to file a timely PCRA petition. Appellant’s petition

was filed on August 23, 2012, almost 14 years after his judgment of sentence

became final, and is patently untimely, unless appellant can plead and prove



                                     -2-
J. S06041/19

that one of the three statutory exceptions to the one-year jurisdictional time-

bar applies.3

        Appellant     contends   that   his   sentence   of   life   imprisonment   is

unconstitutional in light of the United States Supreme Court’s decisions in

Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana,

136 S. Ct. 718 (2016). (Appellant’s brief at 7-18.) In Miller, the Supreme

Court recognized a constitutional right for juveniles, holding that “mandatory

life without parole for those under the age of 18 at the time of their crimes

violates the Eighth Amendment’s prohibition against ‘cruel and unusual

punishments.’” Miller, 567 U.S. at 465. In Montgomery, the Supreme Court




3   The three statutory exceptions to the PCRA time-bar are as follows:

              (i)     the failure to raise the claim previously was the
                      result of interference by government officials
                      with the presentation of the claim in violation of
                      the Constitution or laws of this Commonwealth
                      or the Constitution or laws of the United States;

              (ii)    the facts upon which the claim is predicated
                      were unknown to the petitioner and could not
                      have been ascertained by the exercise of due
                      diligence; or

              (iii)   the right asserted is a constitutional right that
                      was recognized by the Supreme Court of the
                      United States or the Supreme Court of
                      Pennsylvania after the time period provided in
                      this section and has been held by that court to
                      apply retroactively.

42 Pa.C.S.A. § 9545(b)(1).



                                         -3-
J. S06041/19

recently held that its rule announced in Miller applies retroactively on

collateral review. Montgomery, 136 S. Ct. at 736. However, as appellant

concedes in his brief, he was 24 years old at the time he committed the

crimes in question.    (See appellant’s brief at 6, 11.)   As such, Miller and

Montgomery are inapplicable. See, e.g., Commonwealth v. Furgess, 149
A.3d 90, 91-94 (Pa.Super. 2016) (holding that petitioners who were older than

18 at the time they committed murder are not within the ambit of the Miller

decision and, therefore, may not rely on that decision to invoke a PCRA

time-bar exception).

     Accordingly, we discern no error on the part of the PCRA court in

dismissing appellant’s PCRA petition as untimely.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 3/6/19




                                     -4-